          Case 1:14-cv-02458-JMF Document 293 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                  14-MD-2543
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                     14-MC-2543

This Document Relates to All Cases                                               ORDER NO. 173
-----------------------------------------------------------------------------x
JESSE M. FURMAN, United States District Judge:

          [Regarding Motions to Dismiss for Failure to Comply with Discovery Obligations]

         On March 4, 2020, the Court issued an order establishing procedures for the adjudication

of personal injury claims brought by plaintiffs meeting certain criteria (the “Wave Four”

Plaintiffs). See ECF No. 7789 (“Order No. 167”). The Court had previously established similar

procedures for three earlier “waves” of personal injury plaintiffs. See ECF No. 5074 (“Order No.

141,” establishing Wave One procedures); ECF No. 5653 (“Order No. 151,” establishing Wave

Two procedures); ECF No. 6511 (“Order No. 160,” establishing Wave Three procedures)

(collectively, the “Wave Orders”). Among other things, each of the Wave Orders establishes a

procedure by which New GM may move to dismiss plaintiffs who fail to comply with their

discovery obligations pursuant to Order Nos. 25 and 108. See Order No. 141, ¶¶ 10(b)-(d);

Order No. 151, ¶¶ 8(b)-(d); Order No. 160, ¶¶ 9(b)-(d); Order No. 167, ¶¶ 9(b)-(c). In Order No.

167, the Court inadvertently shortened the period between the time that New GM may file a

notice of overdue discovery and a motion to dismiss without prejudice from two weeks to one

week. Compare Order No. 167, ¶ 9(b)-9(c), with, e.g., ECF No. 7813 (motion to dismiss without

prejudice noting that, pursuant to Order Nos. 25 and 110, the plaintiff had two weeks from

service of a Notice of Overdue Discovery to submit required materials).
         Case 1:14-cv-02458-JMF Document 293 Filed 08/10/20 Page 2 of 2




        To avoid confusion, effective immediately, all timelines established for earlier Waves

shall also apply to Wave Four and Wave Pool Plaintiffs, just as they applied to Plaintiffs in the

prior Waves. In particular:

       New GM may not file a motion to dismiss for failure to comply with obligations under
        Order Nos. 25 and 108 unless and until the plaintiff fails to cure any defects within
        fourteen days of the filing of a notice of overdue discovery.

       Any plaintiff subject to a motion to dismiss without prejudice for failure to comply with
        such discovery obligations shall have fourteen days to oppose the motion or certify
        compliance, and New GM shall have seven days to reply.1

       Any plaintiff who is dismissed without prejudice for failure to comply with such
        discovery obligations shall have thirty days from the date of dismissal to move to vacate
        the dismissal, provided he or she submits all required documentation or otherwise
        contests the dismissal.

       New GM may not file a motion to dismiss with prejudice for failure to comply with such
        discovery obligations unless and until the plaintiff fails to move to vacate the dismissal
        within thirty days.

       Any Plaintiff subject to a motion to dismiss with prejudice for failure to comply with
        such discovery obligations shall have fourteen days to oppose the motion or certify
        compliance, and New GM shall have seven days to reply.


        SO ORDERED.

Dated: August 10, 2020                               __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




1
        For reasons that are unclear, New GM appears to interpret Order No. 167 to require
plaintiffs to oppose a motion to dismiss without prejudice or certify compliance with their
discovery obligations within seven days after the motion is filed. See ECF No. 8088. But Order
No. 167 uses language identical to Order Nos. 151 and 160, compare Order No. 167, ¶ 9(c), with
Order No. 151, ¶ 9(d), and Order No. 160, ¶ 9(d), which allowed plaintiffs two weeks to file an
opposition, as provided by Order Nos. 25 and 110, see, e.g., ECF No. 7841.




                                                 2
